Order, Supreme Court, Bronx County (Yvonne Gonzalez, J.), entered August 7, 2006, which denied the motion of defendant Hermitage Insurance Company (Hermitage) to change venue from Bronx County to Westchester County, unanimously affirmed, with costs.
Defendant Richard Hauptner was allegedly injured as a result *766of construction work being performed near his home. Hauptner and his wife commenced an action in Bronx County against the parties performing the construction work and the owners of the premises under construction, and a third-party action was subsequently commenced against plaintiffs herein. When plaintiffs herein forwarded the third-party summons and complaint to their insurer, Hermitage, coverage was disclaimed. Plaintiffs then commenced this action in Bronx County seeking, inter alia, a declaration that Hermitage was obligated to defend and indemnify them in the underlying action.
The court properly denied Hermitage’s motion to change venue pursuant to CPLR 510 (1). The Hauptners are residents of Bronx County and were properly named as defendants inasmuch as they have an interest in the outcome of plaintiffs’ action against Hermitage (see CPLR 503 [a]). Concur—Tom, J.P, Saxe, Friedman, Gonzalez and McGuire, JJ.